ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of JAY I. LAZEROWITZ of GLEN ROCK, who was admitted to the bar of this State in 1983, and good cause appearing;
It is ORDERED that JAY I. LAZEROWITZ is temporarily suspended from the practice, of law, effective immediately and until the further Order of this Court; and it is further
*100ORDERED that JAY I. LAZEROWITZ be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JAY I. LAZEROWITZ pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown pending the further Order of this Court; and it is further
ORDERED that JAY I. LAZEROWITZ comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.